              Case 2:19-cv-01692-KJM-KJN Document 28 Filed 07/20/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Philip.Scarborough@usdoj.gov

 6 Attorneys for the Defendant

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10   KULVINDER SINGH,                                       CASE NO. 2:19-CV-01692-KJM-KJN (PS)

11                                   Plaintiff,             ORDER

12                             v.

13   JOVITA CARRANZA,

14                                  Defendant.

15

16             Before the Court is the parties’ joint stipulation and request regarding a settlement conference.

17             This matter is set for a settlement conference before the Honorable Carolyn K. Delaney,

18 magistrate judge, on November 10, 2020, at 9:30 a.m.

19             The parties are to review Judge Delaney’s settlement conference procedures available online.

20             IT IS SO ORDERED.

21 Dated: July 20, 2020

22

23

24

25
     /1692.singh
26
27

28

       ORDER                                                1
30
